FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                                August 2, 2013
                                      PUBLISH                Elisabeth A. Shumaker
                                                                 Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 DAVID L. BROWN,

             Plaintiff - Appellant,
       v.                                               No. 11-5093
 J. D. EPPLER; RAY WILLARD; JANE
 DOE; JANET DOE; METROPOLITAN
 TULSA TRANSIT AUTHORITY; PAUL
 T. BOUDREAUX; RICHARDSON
 RICHARDSON BOUDREAUX,

             Defendants - Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF OKLAHOMA
                (D.C. NO. 4:09-CV-00466-CVE-TLW)


Ian J. Kellogg, Morrison & Foerster LLP, Denver, Colorado (Brian R. Matsui,
Morrison & Foerster LLP, Washington, D.C., and Colin M. O’Brien, Morrision &
Foerster LLP, Denver, Colorado, with him on the briefs), for Plaintiff-Appellant.

David L. Brown, Appellant Pro Se, McAlester, Oklahoma, on the briefs for
Plaintiff-Appellant.

Paul T. Boudreaux (Melissa A. Herr with him on the briefs), Richardson
Richardson Boudreaux Keesling, PLLC, Tulsa, Oklahoma, for Defendants-
Appellees.


Before LUCERO, SEYMOUR, and MURPHY, Circuit Judges.


MURPHY, Circuit Judge.
I.    Introduction

      Plaintiff David Brown brings this appeal from the dismissal of his action

challenging his ban from using public transportation provided by the Metropolitan

Tulsa Transit Authority (the “MTTA”). Brown asserted claims arising under the

United States Constitution, federal civil rights laws, and Oklahoma state law. The

district court granted summary judgment pursuant to Fed. R. Civ. P. 56(a) in

favor of the MTTA as well as defendants J.D. Eppler, Ray Willard, Jane Doe, and

Janet Doe (collectively “employee defendants”). In so doing, the court concluded

Brown did not have a constitutionally protected property interest in access to

MTTA services.

      Additionally, Brown has moved before this court to proceed in forma

pauperis. Brown was not incarcerated when he initiated suit in federal court. He

was incarcerated, however, when he filed his notice of appeal. During the

pendency of this appeal, Brown has been released from prison. Brown’s ifp

motion therefore requires this court to determine the scope of the Prisoner

Litigation Reform Act (“PLRA”) and its applicability to these unusual factual and

procedural circumstances.

      Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court reverses

the district court’s grant of summary judgment to The MTTA on Brown’s


                                        -2-
procedural due process claims and affirms the judgment of the district court in all

other respects. Brown’s motion to proceed ifp is granted.

II.   Background

      Brown is a resident of Tulsa, Oklahoma. The employee defendants work

for the MTTA. The attorney defendants are counsel for the MTTA and the

employee defendants. The MTTA is a trust created under Tulsa City Ordinance

Title 39, Ch. 9. See Okla. Stat. tit. 60 § 176–80 (setting forth rules governing

municipal trusts in Oklahoma.) The incidents underlying Brown’s dispute with

the MTTA were aptly summarized by the district court:

             The dispute at issue began on or about April 5, 2007. On that
      day, plaintiff was walking toward an MTTA bus stop with the intent
      to ride a bus, and saw a bus approaching. Brown had not yet reached
      the stop but, in an attempt to make the bus wait for him, held up a
      bus transfer pass. The bus did not stop, and Brown waited for it to
      return. When it did, Brown boarded, and asked the driver, Jane Doe,
      why she had not stopped for him when she passed him. Brown says
      that he told her that other drivers stop for people in that situation,
      and she responded that she was not like other drivers. Brown claims
      that he then sat down in the back of the bus and that, without further
      provocation from him, the driver continued to harass him. He claims
      that she called her supervisor, Janet Doe, over the bus’s radio, and
      informed her that she was having a problem with a passenger. Janet
      Doe allegedly then told Brown to “sit down” and “shut up,” or she
      would have him removed from the bus. Brown claims that he did not
      say anything more to Jane Doe, but that she continued to speak to
      him. She stopped the bus soon thereafter and told him that if he
      didn’t get off the bus, she would call the police. Brown left the bus,
      but called the bus driver a “nappy-haired whore” as he exited. He
      claims that when he tried to board another bus that afternoon, the
      driver would not admit him as a passenger. Eppler attests that he
      was notified of plaintiff’s conduct on April 5, 2007, and that plaintiff
      was intoxicated at the time of his removal from the bus. As a result

                                        -3-
of the events on April 5, plaintiff was banned from MTTA bus use
for approximately thirty days. Following his removal from the bus in
April 2007, Brown made an oral complaint to the MTTA. However,
he claims that no action was taken on his behalf.

       Despite the imposition of the thirty-day ban, plaintiff was able
at times to ride MTTA buses. However, plaintiff was removed from
an MTTA bus in May 2007, allegedly for being intoxicated and
disruptive. . . . [A]t some point after his removal from a bus in May
2007, plaintiff was walking past the downtown bus station. While
across the street from the station, he saw Eppler, and began to yell at
him. Plaintiff claims that he yelled only that he was going to sue
Eppler. Defendants allege that plaintiff was intoxicated, and that he
shouted obscenities across the street at both Eppler and Tulsa County
Deputy Sheriff Geza Horvath. Horvath then left the MTTA premises,
walked toward plaintiff, and instructed him to leave the area. Brown
continued to make disparaging remarks to Horvath, including
allegations of racism. He says that after he made those allegations,
Horvath told him that he was under arrest. Brown ran across the
street, but then stopped and was arrested by Horvath. He was
charged with public drunkenness, resisting an officer, and breach of
the peace. Following his arrest, he was permanently banned from all
future MTTA bus use. Brown alleges that Willard took a picture of
him at the time of his arrest, and posted it around the MTTA bus
station.

       Both Eppler and Willard attest that the removal of plaintiff
from buses in April and May 2007, and the subsequent ban on
plaintiff’s future use of MTTA buses, was a result of plaintiff’s
actions, including public intoxication, disruptive behavior, and
criminal conduct. Willard further attests that “[t]he ban o[n]
[p]laintiff’s future use of MTTA buses was a decision made by
MTTA pursuant to MTTA’s published and written rules against any
fighting, throwing of any objects, pushing, rough or loud behavior or
vulgar language and pursuant to MTTA’s policy to ensure that their
customers have a safe and enjoyable ride.” Eppler claims that he was
not involved in the decision to impose a permanent ban on plaintiff’s
use of the MTTA buses. Defendants state that “[i]t was not and has
never been the policy of MTTA to ban anyone based upon their
race.”


                                  -4-
             According to plaintiff, he had a conversation with Eppler in
      July 2008 during which plaintiff asked Eppler how long he was going
      to be banned from the bus and Eppler told plaintiff to speak to
      Willard. Brown says he went to the MTTA office in July or August
      2008, and that he spoke to Willard. However, he claims that Willard
      was rude to him, that he was not permitted to make any statements,
      and that he was told to leave the office. Willard denies that plaintiff
      came to his office to discuss the ban. In his complaint, Brown claims
      that he requested a hearing or other means by which to “contest the
      arbitrary and capricious” decision to ban him from the bus, but that
      his request was ignored and denied. However, defendants claim that
      while plaintiff orally contested his ban, he “never asked for a hearing
      or for an alternative method to contest said ban, even though he had
      ample opportunity to do so.”

Brown v. Eppler, 788 F. Supp. 2d 1261, 1264–66 (N.D. Okla. 2011).

      Brown brought suit in Oklahoma state court against the MTTA and

employee defendants. After his state court suit was dismissed without prejudice

due to lack of jurisdiction, Brown filed the present federal action in the Northern

District of Oklahoma, re-asserting his causes of action against the employee

defendants and adding a cause of action against the attorney defendants for

conspiracy to violate his constitutional rights by having his state court action

improperly dismissed. The district court dismissed the claims against the attorney

defendants under Fed. R. Civ. P. 12(b)(6). The MTTA and employee defendants

moved for summary judgment on Brown’s remaining claims. Brown moved for

partial summary judgment on liability for his procedural due process claim

against the MTTA. He also moved to cite and sanction defendants Eppler and

Willard for aggravated perjury and, separately, sought sanctions under Fed. R.


                                         -5-
Civ. P. 11. The district court granted the defendants’ motion for summary

judgment and denied Brown’s motion for summary judgment as well as his

motions for sanctions against Eppler and Willard. This appeal followed.

III.   Discussion

       A.    Procedural Due Process Claim

       This court reviews a grant of summary judgment de novo, applying the

same standard as the district court. Taylor v. Roswell Indep. Sch. Dist., 713 F.3d

25, 34 (10th Cir. 2013). Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The district court granted

summary judgment in favor of the MTTA and employee defendants on Brown’s

procedural due process claims because it concluded Brown did not have a

protected property interest in access to MTTA public transportation. “Procedural

due process guarantees apply only to those liberty and property interests

encompassed by the fourteenth amendment.” Jacobs, Visconsi & Jacobs, Co. v.

City of Lawrence, 927 F.2d 1111, 1115 (10th Cir. 1991). “To have a property

interest in a benefit, a person clearly must have more than an abstract need or

desire for it. He must have more than a unilateral expectation of it. He must,

instead, have a legitimate claim of entitlement to it.” Bd. of Regents v. Roth, 408

U.S. 564, 577 (1972). Protected property interests “are created and their

dimensions are defined by existing rules or understandings that stem from an

                                        -6-
independent source such as state law.” Id.; see also Carnes v. Parker, 922 F.2d

1506, 1509 (10th Cir. 1991) (“Property interests . . . are created by independent

sources such as a state or federal statute, a municipal charter or ordinance, or an

implied or express contract.”). “When analyzing whether a plaintiff presents a

legitimate claim of entitlement, we focus on the degree of discretion given the

decisionmaker and not on the probability of the decision’s favorable outcome.”

Jacobs, 927 F.2d at 1116.

      As both parties acknowledge, The MTTA is a common carrier under

Oklahoma law. See Okla. Stat. tit. 13 § 4 (“Everyone who offers to the public to

carry persons, property or messages is a common carrier of whatever he thus

offers to carry.”). The district court analyzed Oklahoma’s common carrier statute

to determine whether Brown had a protected property interest in access to MTTA

buses. See Okla. Stat. tit. 13 § 5 (“A common carrier must, if able to do so,

accept and carry whatever is offered to him, at a reasonable time and place, of a

kind that he undertakes or is accustomed to carry.”); id. § 43 (“A common carrier

of persons may make rules for the conduct of his business, and may require

passengers to conform to them, if they are lawful, public, uniform in their

application, and reasonable.”); id. § 45 (“A passenger who refuses to pay his fare,

or to conform to any lawful regulation of the carrier, may be ejected from the

vehicle by the carrier.”). The court confined its inquiry to determining “the

degree to which the state has restrained the discretion that MTTA has to provide

                                         -7-
the benefit of its services.” Brown, 788 F. Supp. 2d at 1269. The district court

concluded Oklahoma law places no significant restraints on the MTTA’s ability to

alter its rules of conduct for its passengers, so long as such rules are reasonable.

Id. at 1271; see also Chicago R.I. & P. Ry. Co. v. Armstrong, 120 P. 952, 954

(Okla. 1911) (“While it may be said that by opening the doors to its depots, the

company gives an implied license to any and all persons to enter, it may be

answered that by so doing, it prima facie gives an implied license, but such

license is revocable in its nature, and, if actually revoked and due notice given to

an individual . . . and [he] still persist[s] in entering without a license, the owner

has the right to exclude [him] by force, if necessary.”). The district court deemed

irrelevant the question whether the MTTA’s then-existing rules of conduct may

have limited its discretion to exclude passengers from its service because the

MTTA had the discretion to change such rules at any time. Brown, 788 F. Supp.

2d at 271.

      We conclude the district court’s analysis was in error. By focusing on the

degree of discretion afforded to the MTTA to make rules governing access to its

services, the district court overlooked the possibility the MTTA had constrained

its own discretion to deny service to a sufficient extent as to give rise to a

“legitimate claim of entitlement” to service. Under the district court’s

interpretation of the Due Process Clause, it mattered not whether Brown actually

violated the MTTA’s rules of conduct because, even if he had not, the rules could

                                           -8-
always be changed. This approach is inconsistent with Supreme Court and Tenth

Circuit precedent, which, when analyzing whether a protected interest exists,

focuses on whether there are “specific directives to the decisionmaker that if the

regulations’ substantive predicates are present, a particular outcome must follow.”

Ky. Dep’t of Corrs. v. Thompson, 490 U.S. 454, 463 (1989) (emphasis added);

Grenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 11-12 (1979)

(recognizing protected interest in parole because of mandatory constraints on

Board of Parole); Hyde Park Co. v. Santa Fe. City Council, 226 F.3d 1207, 1210

(10th Cir. 2000) (“[A] right to a particular decision reached by applying rules to

facts constitutes ‘property.’”).

      Analyzed under the appropriate analytical framework, whether Brown has a

protected property interest in continued access to MTTA public transportation

depends upon whether the MTTA’s rules sufficiently constrain its own discretion

to deny service in any particular instance. We conclude they do. The MTTA

publishes a set of “Transit Policies” along with its quarterly route guides for

MTTA customers. The transit policies provide that “the Coach Operator or other

Tulsa Transit Staff will enforce the rules outlined here on Tulsa Transit’s

properties,” and that “[b]y violating any of these policies [a rider] may be banned

from Tulsa Transit.” Further, in an affidavit submitted to the district court as part

of the summary judgment record, Willard attested that the ban on Brown’s future

use of MTTA buses was made “pursuant to MTTA’s published and written rules

                                         -9-
against any fighting, throwing of any objects, pushing, rough or loud behavior or

vulgar language and pursuant to MTTA’s policy to ensure that their customers

have a safe and enjoyable ride.” Because the MTTA has limited its own

discretion to ban riders to a set of clearly defined circumstances, Brown has a

“legitimate claim of entitlement” to access to MTTA transportation so long as he

complies with its rules and regulations, and, hence, a protected property interest

under the Due Process Clause of the Fourteenth Amendment. 1

      Because the district court concluded Brown did not have a protected

property interest in access to MTTA public transportation, it did not reach the

issue whether sufficient process accompanied the deprivation. See Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999) (“Only after finding the


      1
        In support of its conclusion that Brown had no more than a unilateral
expectation that he could continue as a passenger on MTTA buses, the district
court relied on Federal Lands Legal Consortium ex rel. Robart Estate v. United
States, 195 F.3d 1190, 1200 (10th Cir. 1999). This reliance is misplaced. In
Federal Lands Legal Consortium, a group of individuals who held grazing
permits for federal lands alleged their procedural due process rights were violated
when the United States Forest Service modified the terms and conditions of their
previously held permits. 195 F.3d at 1193–94. In considering whether a
protected property interest existed, this court expressly declined to “decide
whether FLLC’s members have property interests in the permits themselves. The
Forest Service did not deprive FLLC’s members of their right to the permits, but
merely to the terms and conditions that had been included in past permits.” Id. at
1198 n.7 (citations omitted); see also Robbins v. U.S. Bureau of Land Mgmt., 438
F.3d 1074, 1086–87 (10th Cir. 2006) (“[T]his circuit has yet to determine whether
grazing permits themselves constitute protected property interests for due process
purposes.”). Here, by contrast, Brown has not alleged a property interest in the
terms and conditions on which he could access MTTA transportation, but in
access to MTA transportation itself.

                                        -10-
deprivation of a protected interest do we look to see if the State’s procedures

comport with due process.”); Fed. Lands Legal Consortium ex. rel Robart Estate

v. United States, 195 F.3d 1190, 1195–96 (10th Cir. 1999). We leave that issue

open to the district court on remand.

      B.     Remaining Claims on Appeal

      Brown presents seven arguments on appeal in addition to those discussed

above. 2 Having carefully reviewed the record and the arguments of the parties,

and applying the appropriate standards of review, 3 we conclude Brown’s

      2
        In Proposition I, Brown states: “Where a trial judge makes erroneous
conclusion[s] of relevant facts in granting a summary judgment[,] reversal of the
judgment is proper.” Proposition II states: “When a trial judge fails to view
contested fact issues [in a] light most favorable to the non-moving party in ruling
on a motion for summary judgment[,] reversal of the judgment is required.”
Proposition IV states: “When allegations and proof of instances of disparate
treatment are present in the record in a claim for denial of equal protection[,]
summary judgment is inappropriate.” Proposition V states: “It is reversible error
when a trial judge fails to acknowledge a properly pleaded claim for retaliation
and grants a summary judgment on the claim when the defendants[’] stated reason
for the adverse action is a pretext. Proposition VI states: “A trial court abuses its
discretion when it refuses to make inquiry of a defendant[’]s material false replies
to a question from the judge.” Proposition VII states: “A trial court abuses its
discretion when it refuses to impose sanctions on an attorney for a clear violation
of Rule 11.” Proposition VIII states: “Dismissal of a section 1983 claim for an
alleged conspiracy of an attorney with a state judge is improper where there is
proof of joint participation between the attorney and the judge to improperly
dismiss the action in state court.”
      3
       Grants of summary judgment are reviewed de novo, applying the same
standard as the district court. Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 34
(10th Cir. 2013). “This court reviews the denial of a Rule 12(b)(6) motion to
dismiss de novo, applying the same standard as the district court, and accepting
the well-pleaded allegations of the complaint as true and construing them in the
                                                                       (continued...)

                                        -11-
remaining contentions are so lacking in merit that we summarily affirm the

dismissal of his remaining claims and denial of his motions for sanctions. 4

      C.     In Forma Pauperis Status 5

      Along with his pro se complaint filed in federal court on July 17, 2009,

Brown moved to proceed in forma pauperis and attached a supporting financial

affidavit. The district court granted the motion. Brown was not incarcerated at

the time he filed his complaint and initial ifp petition. Brown was incarcerated,



      3
        (...continued)
light most favorable to the plaintiff.” Doe v. City of Albuquerque, 667 F.3d 1111,
1118 (10th Cir. 2012) (quotation and alteration omitted). This court reviews the
district court’s refusal to impose Rule 11 sanctions for abuse of discretion.
Griffen v. City of Okla. City, 3 F.3d 336, 340 (10th Cir. 1993).
      4
         The attorney defendants argue this court lacks jurisdiction over Brown’s
claims against them because Brown failed to identify the dismissal of his
conspiracy cause of action in his notice of appeal and because his appeal of those
claims was untimely. See Fed. R. App. P. 3(c)(1)(B) (“The notice of appeal must
. . . designate the judgment, order, or part thereof being appealed . . . .”); Fed. R.
App. P. 4(a). These contentions are incorrect. The district court entered final
judgment against Brown on April 19, 2011. The final judgment referred to both
the district court’s order dismissing Brown’s claims against the attorney
defendants and its order granting summary judgment as to his remaining claims.
Brown then filed a motion for reconsideration under Fed. R. Civ. P. 59, which the
district court denied on June 8, 2011. Brown’s notice of appeal was filed on June
27, 2011, and referred to the final judgment entered by the district court as well
as the order denying his Rule 59 motion. The notice of appeal was therefore
timely filed, Fed. R. App. P. 4(a)(1)(A), (a)(4)(A), and properly designated the
judgments and orders being appealed, Fed. R. App. P. 3(c)(1)(B).
      5
       We note at the outset that the PLRA’s ifp provisions are not jurisdictional.
See Garcia v. Silbert, 141 F.3d 1415, 1417 n.1 (10th Cir. 1998); Brennan v. U.S.
Gypsum Co., 330 F.2d 728, 729 (10th Cir. 1964) (holding failure to pay docketing
fee does not deprive this court of jurisdiction).

                                          -12-
however, when he filed his notice of appeal. Thus, after filing his notice of

appeal, Brown filed a renewed motion to proceed ifp and an application to pay his

appellate filing fees in monthly, twenty-dollar installments. See Fed. R. App. P.

24(a)(3)(B) (“A party who was permitted to proceed in forma pauperis in the

district-court action . . . may proceed on appeal in forma pauperis without further

authorization, unless . . . a statute provides otherwise.”); 28 U.S.C. § 1915(a)(2).

The district court denied the motion as moot, concluding Fed. R. App. P. 24(a)(3)

permitted Brown to proceed ifp on appeal without further authorization. Brown

has subsequently moved in this court for leave to proceed without prepayment of

costs and fees. During the pendency of this appeal, Brown was released from

prison.

      Applications to proceed ifp are governed by 28 U.S.C. § 1915. The main

ifp provision, § 1915(a)(1), provides:

      Subject to subsection (b), any court of the United States may
      authorize the commencement, prosecution or defense of any suit,
      action or proceeding, civil or criminal, or appeal therein, without
      prepayment of fees or security therefor, by a person who submits an
      affidavit that includes a statement of all assets such prisoner 6
      possesses that the person is unable to pay such fees or give security
      therefor. Such affidavit shall state the nature of the action, defense
      or appeal and affiant’s belief that the person is entitled to redress.



      6
       Although the first sentence of 28 U.S.C. § 1915(a)(1) substitutes the word
“prisoner” for “person,” this court has recognized that § 1915(a)(1) “applies to all
persons applying for IFP status, and not just to prisoners.” Lister v. Dep’t of
Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

                                         -13-
The PLRA amended § 1915 to add provisions applicable to prison litigants. 28

U.S.C. § 1915(a)(2) provides:

      A prisoner seeking to bring a civil action or appeal a judgment in a
      civil action or proceeding without prepayment of fees or security
      therefor, in addition to filing the affidavit filed under paragraph (1),
      shall submit a certified copy of the trust fund account statement (or
      institutional equivalent) for the prisoner for the 6-month period
      immediately preceding the filing of the complaint or notice of appeal,
      obtained from the appropriate official of each prison at which the
      prisoner is or was confined.

28 U.S.C. § 1915(b) further clarifies the scope of the PLRA’s payment and filing

fee requirements, providing:

      (1) Notwithstanding subsection (a), if a prisoner brings a civil action
      or files an appeal in forma pauperis, the prisoner shall be required to
      pay the full amount of a filing fee. The court shall assess and, when
      funds exist, collect, as a partial payment of any court fees required
      by law, an initial partial filing fee of 20 percent of the greater of —

            (A) the average monthly deposits to the prisoner’s account; or

            (B) the average monthly balance in the prisoner’s account for
            the 6-month period immediately preceding the filing of the
            complaint or notice of appeal.

      (2) After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

      (3) In no event shall the filing fee collected exceed the amount of
      fees permitted by statute for the commencement of a civil action or
      an appeal of a civil action or criminal judgment.




                                         -14-
      (4) In no event shall a prisoner be prohibited from bringing a civil
      action or appealing a civil or criminal judgment for the reason that
      the prisoner has no assets and no means by which to pay the initial
      partial filing fee.

This court must therefore determine whether the provisions of the PLRA apply to

a litigant, like Brown, who was not incarcerated when he initiated a civil action

but was incarcerated when he filed his notice of appeal. We conclude they do.

      “When interpreting the language of a statute, the starting point is always

the language of the statute itself. If the language is clear and unambiguous, the

plain meaning of the statute controls.” United States v. Quarrell, 310 F.3d 664,

669 (10th Cir. 2002) (citation omitted). Here, two provisions of the PLRA define

the scope of its applicability. Section 1915(a)(2) applies to “[a] prisoner seeking

to bring a civil action or appeal a judgment in a civil action or proceeding

without prepayment of fees or security therefor.” (emphasis added). Section

1915(b)(1) applies “if a prisoner brings a civil action or files an appeal in forma

pauperis.” (emphasis added). Brown was indisputably a “prisoner” within the

meaning of the PLRA at the time he noticed his appeal. See 28 U.S.C. § 1915(h)

(“As used in this section, the term ‘prisoner’ means any person incarcerated or

detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions

of parole, probation, pretrial release, or diversionary program.”). Because Brown

sought to “appeal a judgment in a civil action,” and “file an appeal in forma


                                         -15-
pauperis” while he was a prisoner, the plain terms of 28 U.S.C. §§ 1915(a)(2) and

(b)(1) dictate the district court erred in excusing him from the compliance with

the PLRA.

      Brown argues the phrase “appeal a judgment in a civil action” in

§ 1915(a)(2) refers back to the “civil action” brought by the prisoner. Thus, he

argues, the PLRA merely creates two separate assessment points designed to deter

frivolous prisoner litigation. This argument is not persuasive. Brown’s reading

of § 1915(a)(2) cannot be squared with the language of § 1915(b)(1), which does

not use the phrase “a civil action” and applies to any prisoner who “file[s] an

appeal in forma pauperis.” Seeking to get around this problem, Brown argues the

fee payment provision—§ 1915(b)(1)—and the trust account disclosure

provision—§ 1915(a)(2) must be read consistently with each other because one

cannot apply without the other. In other words, without the disclosure of a trust

account, the court cannot make the required assessments to collect the filing fee.

While true, this argument just as validly justifies reading § 1915(a)(2)

consistently with § 1915(b)(1) as the contrary reading preferred by Brown.

Because the language of § 1915(b)(1) is not susceptible to any of the possible

ambiguities inherent in § 1915(a)(2), reading the two provisions in harmony

compels the conclusion that the PLRA applies to any prisoner who brings an

appeal and seeks ifp status, regardless of whether the underlying district court

action was filed before the prisoner was incarcerated.

                                        -16-
      The terms of the statute also dictate the scope of Brown’s payment

obligation under the PLRA. 7 28 U.S.C. § 1915(b)(1) provides that “if a prisoner

brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of a filing fee.” This obligation, however, applies

to both prisoner and non-prisoner ifp litigants. See Robbins v. Switzer, 104 F.3d

895, 898 (7th Cir. 1997) (“Section 1915(b)(1) says that prisoners are liable for the

full fees, but so is every other person who proceeds in forma pauperis; all §

1915(a) does for any litigant is excuse the pre-payment of fees. Unsuccessful

litigants are liable for fees and costs and must pay when they are able.”). Unlike

non-prisoner ifp litigants, prisoners, while incarcerated, are required to make

payments according to the scheme set forth in § 1915(b). Thus, Brown should

have paid an initial partial appellate filing fee calculated according to the formula

set forth in 28 U.S.C. § 1915(b)(1). While he was incarcerated, he should have

also paid additional amounts calculated pursuant to § 1915(b)(2) on the basis of

his monthly income from the time he filed his notice of appeal to the time of his

release from incarceration.

      Neither of these sums have been paid and, thus, constitute an outstanding

obligation. We note, however, that Brown’s failure to make the payments is not



      7
         Brown is no longer incarcerated and, thus, the PLRA no longer applies to
him. See DeBlasio v. Gilmore, 315 F.3d 396, 399 (4th Cir. 2003). Assuming he
is still eligible, § 1915(a) applies once again.

                                        -17-
due to any bad-faith conduct on his part. To the contrary, shortly after filing his

notice of appeal, Brown moved to make payments of the appellate filing fee in

monthly, twenty-dollar installments and provided the required trust account

information to the district court. Brown also provided the relevant trust account

information to this court in conjunction with his motion to proceed ifp. In light of

the unusual circumstances of this matter, on remand the district court should

exercise its discretion to determine the amount of the outstanding fee obligation,

i.e., the amount which should have been assessed under § 1915(b) prior to

Brown’s release from prison, and terms pursuant to which Brown may pay it.

III.   Conclusion

       For the foregoing reasons, the judgment of the district court dismissing

Brown’s procedural due process claim is reversed. The judgment of the district

court is affirmed in all other respects, and the matter is remanded for further

proceedings not inconsistent with this opinion. Brown’s motion for leave to

proceed in forma pauperis before this court is granted, but he is obligated to

make payments toward the appellate filing fee as determined by the district court.

Further, like any ifp litigant, he remains liable for the full amount of the filing

fee.




                                         -18-